Citation Nr: 0725863	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-36 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for degenerative joint disease with limitation of 
motion, left knee, from December 10, 2001 to November 27, 
2005.

2.  Entitlement to an increased rating in excess of 30 
percent for degenerative joint disease, left knee, status-
post total knee replacement, from January 1, 2007.

3.  Entitlement to a higher evaluation for degenerative joint 
disease with limitation of motion, left knee, for the period 
from March 24, 2005 to November 27, 2005.

4.  Entitlement to an initial evaluation greater than 10 
percent for degenerative joint disease, right knee, status 
post arthroscopy for medial and lateral meniscectomy, from 
December 10, 2001 to March 25, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Togus, 
Maine, Regional Office of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for a 
bilateral knee disability, assigning a 10 percent initial 
evaluation for each knee, effective from December 10, 2001 
(the date on which the veteran filed his original claim for 
VA compensation for a bilateral knee disability).  The 
veteran appeals the initial evaluations assigned.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for each 
service-connected knee for separate periods of time, from 
December 10, 2001, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the course of the appeal, the veteran underwent a 
total left knee replacement with prosthesis on November 28, 
2005.  By rating action of January 2006, a total evaluation 
was assigned for his left knee, effective from November 28, 
2005 to December 31, 2006; thereafter, effective January 1, 
2007, a 30 percent evaluation was assigned for degenerative 
joint disease, left knee, status-post total knee replacement.  
As the maximum evaluation was assigned to the left knee 
disability for the period from November 28, 2005 to December 
31, 2006, the Board will only address the propriety of the 
initial 10 percent evaluation assigned for the period from 
December 10, 2001 to November 27, 2005, and the propriety of 
the 30 percent evaluation assigned for the period from 
January 1, 2007 to the present.

The medical records also show that the veteran underwent a 
total right knee replacement with prosthesis on March 26, 
2007.  By rating action of May 2007, a total evaluation was 
assigned for his right knee, effective from March 26, 2007 to 
April 30, 2008; thereafter, the decision proposes the 
assignment of a 30 percent evaluation for degenerative joint 
disease, right knee, status-post total knee replacement, 
effective May 1, 2008.  As the maximum evaluation is assigned 
to the right knee disability for the period from March 26, 
2007 to April 30, 2008, and because the status of the right 
knee disability on May 1, 2008, cannot be determined at this 
time, the Board will only address the propriety of the 
initial 10 percent evaluation assigned for the period from 
December 10, 2001 to March 25, 2007, prior to the effective 
date of the 100 percent rating for the right knee.  

The claims file indicates that the veteran changed his state 
of residence twice during the course of this appeal, moving 
from Maine to Virginia, and then from Virginia to Maryland.  
At the present time, the agency of original jurisdiction over 
this appeal is the Baltimore, Maryland, VA Regional Office 
(RO).


FINDINGS OF FACT

1.  For the period from December 10, 2001 to March 23, 2005, 
degenerative joint disease with limitation of motion, left 
knee, was manifested by subjective complaints of pain on 
motion and pain on use, with radiographic evidence of 
arthritic changes affecting the left knee joint, but no 
clinical evidence of compensable limitation of motion or 
evidence of joint instability.

2.  For the period from March 24, 2005 to November 27, 2005, 
degenerative joint disease with limitation of motion, left 
knee, was manifested by severe arthritic changes and an 
uncorrectable 90-degree varus deformity that produced 
impairment analogous to malunion of the tibia with marked 
disability of the left knee.

3.  For the period from January 1, 2007 to the present, 
degenerative joint disease, left knee, status-post total knee 
replacement, is manifested by subjective complaints of left 
knee pain, but with no clinical evidence of compensable 
limitation of motion or post-surgical complications 
associated with the prosthesis.

4.  For the period from December 10, 2001 to March 25, 2007, 
degenerative joint disease, right knee, status post 
arthroscopy for medial and lateral meniscectomy, was 
manifested by subjective complaints of pain on motion and 
use, with X-ray evidence of arthritic changes affecting the 
right knee joint, but no clinical evidence of compensable 
limitation of motion or evidence of joint instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for degenerative joint disease with limitation of 
motion, left knee, for the period from December 10, 2001 to 
March 23, 2005, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5257, 5258, 5259, 5260, 5261, 5262 (2006).

2.  The criteria for a 30 percent evaluation, and no higher, 
for degenerative joint disease with limitation of motion, 
left knee, for the period from March 24, 2005 to November 27, 
2005, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260, 5261, 5262 (2006).

3.  The criteria for an evaluation greater than 30 percent 
for degenerative joint disease, left knee, status-post total 
knee replacement, for the period from January 1, 2007 to the 
present, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261, 
5055 (2006).

4.  The criteria for an initial evaluation greater than 10 
percent for degenerative joint disease, right knee, status 
post arthroscopy for medial and lateral meniscectomy, for the 
period from December 10, 2001 to March 25, 2007, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
was received in December 2001.  He was notified of the 
provisions of the VCAA in correspondence dated in February 
2002.  The rating decision from which this appeal is taken 
was rendered in August 2002.  Thereafter, the veteran was 
again given notice of the VCAA in correspondence dated in 
December 2003 and in June 2006.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records, Social Security Administration (SSA) 
records, and all relevant private and VA treatment records 
showing the clinical state of his bilateral knee disability 
for the period from March 2001 to May 2007 have been obtained 
and associated with the evidence.  He was also provided with 
VA orthopedic examinations addressing the severity of each 
service-connected knee in June 2002, February 2006, and May 
2007.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  Thereafter, in correspondence dated in June 
2006, May 2007, and June 2007, the veteran was duly notified 
of the VCAA provisions as they pertained to rating increase 
and earlier effective date claims, in compliance with the 
Court's holding in Dingess.  Thus, as there has been full 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).  A thorough evaluation of a musculoskeletal or 
orthopedic disability for rating purposes requires 
consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The applicable rating criteria for evaluating the veteran's 
bilateral knee disabilities are contained in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5055, 5257, 5258, 5259, 
5260, 5261.  These provide the following: 



501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2006)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

525
8
Cartilage, semilunar,dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint:
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)


526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

The Board notes that the veteran's bilateral knee 
disabilities may be rated under both the Diagnostic Code for 
arthritis and the Diagnostic Code for joint instability.  In 
precedent opinion VAOPGCPREC 23-97 (July 1, 1997), the VA 
Office of the General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a 
(2006).  The Office of the General Counsel noted that 
Diagnostic Code 5257 specifically addressed only instability 
of the knee and Diagnostic Code 5003 specifically addressed 
only arthritis and disability from arthritis due to 
limitation of range of motion.  The Office of the General 
Counsel determined that because these Diagnostic Codes 
applied either to different disabilities or to different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes would not amount to pyramiding 
(i.e., evaluating the same disability under various 
diagnoses) which was to be avoided under 38 C.F.R. § 4.14 
(2006).

To give the veteran every consideration in connection with 
the matter on appeal, the Board has, as the RO has done, 
considered all potentially applicable Diagnostic Codes under 
section 4.71a in rating the veteran's disability.  See, e.g., 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case"), and Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, 
and demonstrated symptomatology).

Factual background

Private medical records dated prior to December 10, 2001, 
show that the veteran received treatment for complaints of 
bilateral knee pain due to degenerative joint disease 
beginning in March 2001.  Treatment included physical 
therapy, injections of synthetic synovial fluid into the 
joint spaces, and arthroscopic surgery of the right knee in 
May 2001.  The records indicate that the veteran would 
eventually require total replacement of at least one if not 
both knees with a prosthetic joint.

VA and private medical records pertaining to the veteran's 
bilateral knee disability for the time period from December 
10, 2001 to the present are as follows:

The report of a June 2002 VA examination shows that the 
veteran complained of bilateral knee pain when squatting and 
bending.  He was a retired firefighter who now performed 
carpentry and handyman work remodeling his own home.  His 
medical history included arthroscopic surgery of his right 
knee in May 2001 for treatment of osteoarthritis, including 
removal of loose body debris and to perform chondroplasty and 
a medial and lateral meniscectomy.  Physical examination at 
the time shows that his left knee was grossly normal except 
for tenderness in the left medial meniscus area.  Although he 
moved his knees slowly, he was able to bend them and perform 
a squat without complaint.  Range of motion was normal and 
from zero to 130 degrees, bilaterally, without 
hyperextension.  He was observed to have no problems moving 
his knees while undressing.  With two pounds of weight 
attached to his ankles, he was able to raise his lower legs 
from 90 degrees to zero degrees (full extension) ten times, 
with his only complaint being of pain in his medial meniscus 
area.  His gait while walking and stairclimbing displayed a 
mild limp that favored his right knee.  X-rays revealed 
probable loose body of the posterior right knee, with mild 
degenerative joint disease (DJD), medial compartment 
narrowing, and tibial plateau spurring, bilaterally, with 
medial compartment narrowing worse on the right knee.  The 
diagnoses were extensive medial compartment degenerative 
disease with additional tear of the menisci, and knee joint 
effusion and probable ganglion formation of the right knee, 
and mild to moderate degenerative joint disease of the left 
knee.  In his discussion, the examining physician reported 
that the veteran's bilateral knee disability did not 
interfere with his activities of daily living or with his 
ability to perform construction work on his own house, 
although he would doubtless experience discomfort and pain in 
his knees from time to time while engaged in this work.  The 
examiner believed that the veteran was not exaggerating his 
knee symptoms and that he had adequate cause for them.  The 
examiner also concurred with the prior private medical 
opinions indicating that the veteran would eventually require 
total knee replacement on at least one side.

Private and VA outpatient medical reports dated June 2003 to 
December 2004 show that the veteran was treated on several 
occasions for complaints of bilateral knee pain due to DJD, 
with more significant involvement of DJD in the medial 
compartments.  In June 2003, the radiographic impression was 
relatively moderate narrowing of the medial knee joints with 
minimal osteophytes, bilaterally, which was suggestive of 
hypertrophic degenerative change.  The reports show that 
treatment involved prescribed exercises and injections of 
steroids, and non-steroidal anti-inflammatory medications 
that included Tylenol and Naproxen.  Examination shows that 
the knees were free from instability with no effusion.  A 
varus deformity with mid-line joint tenderness and crepitus 
was noted, bilaterally.  He had full range of active and 
passive knee joint motion, bilaterally.  Radiographic 
examination in December 2004 shows moderate osteoarthrosis-
related changes of both knees, with medial compartment 
narrowing and involvement of the patellofemoral 
articulations, bilaterally, and no evidence of knee joint 
effusion or fracture.  Additionally, there were suggestions 
of loose osseous bodies within the right knee joint.  

A private medical report dated March 24, 2005 shows that X-
rays of the veteran's knees revealed severe bilateral 
degenerative arthritis with non-correctable bilateral DJD 
varus.  Examination revealed 10 degrees of varus deformity on 
the right knee and 90 degrees of varus deformity with 
complete medial collapse on the left knee.  The examining 
physician opined that the veteran would need simultaneous 
bilateral total knee replacements" with anatomic graduated 
condylar (AGC) prosthetic knee joints.  

Private hospital reports show that on November 28, 2005, the 
veteran underwent surgery on his left knee for a total knee 
replacement (TKR) arthroplasty with prosthesis.

The report of a February 2006 VA orthopedic examination 
shows, in pertinent part, that his right knee disability was 
diagnosed as DJD manifested by complaints of swelling, pain, 
sensations of instability, and joint stiffness, especially 
upon waking in the morning, with limitation of motion, pain 
on use, an inability to squat and a limited ability to kneel.  
He treated his symptoms with non-prescription pain medication 
and ice packs, especially after walking long distances or 
being on his feet for much of the day.  He used no assistive 
devices such as a cane or braces for his right knee problems.  
On clinical examination, he walked without any discernable 
limp.  His left knee was well-aligned, status post TKR 
arthroplasty, and his right knee displayed a varus deformity 
and tenderness over the medial joint line, but no crepitus on 
motion.  His right knee displayed extension to zero degrees 
and extension to 120 degrees on both active and passive 
motion.  Repetitive flexion and extension of the right knee 
did not result in fatigue, an increase in pain, 
hyperextension, or a decrease in flexion.  The right knee was 
stable on testing and displayed excellent 5/5 muscle 
strength.  X-rays from December 2005 revealed moderate 
degenerative changes involving the right knee and loss of 
medial joint space.  

Private hospital reports show that on March 26, 2007, the 
veteran underwent surgery on his right knee for a TKR 
arthroplasty with prosthesis.

The report of a May 2007 VA orthopedic examination shows that 
the veteran was not receiving any current prescribed 
treatment for his bilateral knee disability.  He denied being 
absent from work or confined to his home due to total 
physical incapacitation or symptomatic flare-ups associated 
with his bilateral knee disability within the past year, with 
the only exception being the post-operative period following 
his total knee replacement surgery.  At the examination, he 
was observed ambulating slowly with a cane and favoring his 
right knee.  He was status post TKR arthroplasty of the right 
knee from approximately two months earlier and was undergoing 
physical therapy for his right knee at the time.  He was 
still recovering from the right knee operation and had not 
yet received the total maximum medical improvement from it.  
The physician observed that the veteran was able to dress, 
undress, and place himself on the examination table without 
difficulty.

Clinical examination of the veteran's left knee in May 2007 
revealed no localized tenderness, swelling, deformity, 
anterior or posterior drawer signs, or mediolateral 
instability.  The left knee could flex to 135 degrees and 
extend to zero degrees with no pain on motion or loss of 
motion even after repeated flexion and extension.  A well-
healed surgical scar was observed on the anterior aspect of 
the left knee.  X-rays revealed that the veteran's left knee 
prosthesis was intact, well-seated, and anatomically aligned.  
There was no radiographic evidence of any complications 
associated with the prosthesis and no acute fractures or 
dislocations were observed.  The diagnosis was degenerative 
arthritis of the left knee, status post TKR arthroplasty, 
with no clinical evidence of complication or loosening.   

In the VA examiner's commentary of May 2007, he stated that 
the veteran was status post bilateral TKR arthroplasty and 
experienced limitation of his ability to engage in prolonged 
standing, walking, and stairclimbing due to discomfort in 
both knees, right being worse than left.  However, there was 
no evidence of additional functional limitation due to pain, 
weakness, fatigue, loss of endurance after repetitive motion, 
incoordination, or symptomatic flare-up.  He walked with the 
assistance of a cane, status post right knee TKR 
arthroplasty.  There was no evidence that his bilateral knee 
disability adversely impacted upon his activities of daily 
living, his ability to maintain his grooming and personal 
hygiene, or his ability to transport himself.  The examiner 
was unable to determine the occupational impact imposed by 
the veteran's bilateral knee disability because he was 
retired.

Analysis: Entitlement to an initial evaluation greater than 
10 percent for degenerative joint disease with limitation of 
motion, left knee, from December 10, 2001 to November 27, 
2005.

Applying the facts of the case to the rating schedule, the 
Board finds that the objective medical evidence does not 
demonstrate that the veteran's left knee disability was 
productive of impairment that would warrant the assignment of 
an evaluation greater than 10 percent for period from 
December 10, 2001 to March 23, 2005.  During this time 
period, the clinical record shows that the left knee 
disability was manifested by pain on use with X-ray evidence 
of degenerative changes affecting the knee joint.  However, 
the veteran enjoyed full range of motion on both flexion and 
extension and there was no evidence of additional functional 
loss of left knee motion due to repetitive use.  Furthermore, 
there was no joint instability noted during this time period.  
Therefore, no more than a 10 percent evaluation is warranted 
under Diagnostic Code 5003 for pain on motion with an 
erstwhile noncompensable degree of limitation of motion and 
radiographic demonstration of arthritic changes affecting the 
left knee.

However, the clinical evidence demonstrates that from March 
24, 2005 to November 27, 2005, the veteran's left knee 
disability was manifested by severe degenerative arthritis 
with a non-correctable 90 degree varus deformity with 
complete medial collapse, which necessitated the left TKR 
arthroplasty that was performed approximately eight months 
later.  Medical texts describe varus deformities as 
conditions involving the alignment of the knee joint and 
tibial bone.  Therefore, the Board finds that this condition 
more closely approximates, and is more analogous to the 
rating criteria for a 30 percent evaluation under Diagnostic 
Code 5262 for impairment due to malunion of the tibia and 
fibula with marked knee disability.  Assignment of a higher 
evaluation is not warranted, however, as the medical evidence 
does not show that there is actual non-union of these bones 
which require a brace, or that the veteran's range of left 
knee extension is limited to 30 degrees or that his knee is 
otherwise ankylosed.  (See 38 C.F.R. § 4.71, Diagnostic Codes 
5256, 5261.)  Therefore, effective March 24, 2005 to November 
27, 2005, a 30 percent rating is assigned. 

From November 28, 2005 to December 31, 2006, a 100 percent 
evaluation was in effect for the veteran's left knee 
disability following surgery for a TKR arthroplasty.

Entitlement to an increased rating in excess of 30 percent 
for degenerative joint disease, left knee, status-post total 
knee replacement, from January 1, 2007.

38 C.F.R. §  4.71a, Diagnostic Code 5055 provides for the 
assignment of a minimum evaluation of 30 percent for a knee 
that is status-post prosthetic replacement of the joint.  
Otherwise, the joint may be rated on the basis of limitation 
of motion pursuant to Diagnostic Codes 5256, 5261, or 5262.  
Assignment of a 60 percent evaluation is warranted for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity. 

The clinical evidence demonstrates that as of January 1, 
2007, the veteran's degenerative joint disease, left knee, 
status-post total knee replacement, is not manifested by any 
compensable limitation of motion on flexion or extension.  
The evidence does not show that there is any localized left 
knee tenderness, swelling, deformity, anterior or posterior 
drawer signs, or mediolateral instability associated with the 
disability.  The residual surgical scar on the anterior 
aspect of the left knee was well-healed and asymptomatic.  
Radiographic study of the left knee shows that the prosthetic 
joint was intact, well-seated, and anatomically aligned, and 
that there was no evidence of any post-surgical 
complications, including fractures, dislocations, or 
loosening.  The examiner also found no evidence of any 
additional functional limitation due to pain, weakness, 
fatigue, loss of endurance after repetitive motion, 
incoordination, or symptomatic flare-up, or any evidence of 
adverse impacted upon the veteran's activities of daily 
living, his ability to maintain his grooming and personal 
hygiene, or his ability to transport himself.  

In view of the foregoing discussion, the Board concludes that 
the veteran has not met the criteria under Diagnostic Code 
5055 for any higher than the minimum 30 percent evaluation 
for status-post TKR arthroplasty of the left knee.  

Analysis: Entitlement to an initial evaluation greater than 
10 percent for degenerative joint disease, right knee, status 
post arthroscopy for medial and lateral meniscectomy, from 
December 10, 2001 to March 25, 2007.

The clinical evidence shows that from December 10, 2001 to 
March 25, 2007, the veteran's degenerative joint disease, 
right knee, status post arthroscopy for medial and lateral 
meniscectomy, was largely manifested by complaints of right 
knee pain and medial line tenderness, with radiographic 
evidence of arthritis of the right knee with loose 
osteophytic bodies.  The veteran eventually developed a 
slight, 10-degree varus deformity of his right knee in the 
two years prior to his right TKR surgery on March 26, 2007, 
but the clinical evidence indicates that the veteran retained 
full range of motion on extension and flexion of his right 
knee all the way up to his date of TKR surgery.  
Notwithstanding his reported sensation of instability, no 
actual instability of his right knee joint was clinically 
demonstrated during this period.  In view of the foregoing 
evidence, the Board concludes that there is no objective 
basis to assign an initial evaluation greater than 10 percent 
for the veteran's right knee disability for the period from 
December 10, 2001 to March 25, 2007.   The appeal in this 
regard is therefore denied.  Because the evidence in this 
case is not approximately balanced with respect to the merits 
of this particular aspect of the appeal, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extraschedular consideration

To the extent that the veteran asserts that his bilateral 
knee disability warrants extraschedular consideration, as 
there is no objective medical evidence associated with the 
claim that demonstrates the presence of an exceptional or 
unusual disability picture relating to his bilateral knee 
disability, with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, the Board is thus not required to discuss the 
possible application of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 
4 Vet. App. 53 (1993).


ORDER

An initial evaluation greater than 10 percent for 
degenerative joint disease with limitation of motion, left 
knee, for the period from December 10, 2001 to March 23, 
2005, is denied.

A 30 percent evaluation for degenerative joint disease with 
limitation of motion, left knee, for the period from March 
24, 2005 to November 27, 2005 is granted.

An increased rating in excess of 30 percent for degenerative 
joint disease, left knee, status-post total knee replacement, 
from January 1, 2007 to the present is denied.

An initial evaluation greater than 10 percent for 
degenerative joint disease, right knee, status post 
arthroscopy for medial and lateral meniscectomy, for the 
period from December 10, 2001 to March 25, 2007 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


